FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                    May 28, 2019
                   UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                    Clerk of Court
                                TENTH CIRCUIT



 UNITED STATES OF AMERICA,

              Plaintiff - Appellee,

 v.                                                      No. 19-6012
                                                (D.C. No. 5:18-CR-00082-D-1)
 JOSE LUIS HERNANDEZ-                                     W.D. Okla.
 VELASCO,

              Defendant - Appellant.


                           ORDER AND JUDGMENT *


Before HOLMES, MURPHY, and CARSON, Circuit Judges.



      After examining the briefs and appellate record, this court has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). Accordingly, we

order the case submitted without oral argument.

      Jose Luis Hernandez-Velasco appeals from an order of the district court

denying his motion to withdraw his guilty plea. The issues Hernandez-Velasco


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
raises on appeal have recently been addressed by this court in United States v.

Contreras-Cabrera, No. 18-6189, 2019 WL 1422627 (10th Cir. Mar. 29, 2019).

In particular, Contreras-Cabrera held that, in identical circumstances to the case

at hand, (1) there is no futility exception to statutory exhaustion requirements and

(2) the relevant charging document(s) gave the immigration judge jurisdiction to

order removal under the regulations in effect at the time of removal. 1 Id. at *1-

*3. The analysis set out in Contreras-Cabrera fully resolves the issues raised by

Hernandez-Velasco. Although, as an unpublished disposition, Contreras-Cabrera

is not binding on this panel, its analysis is thorough and obviously correct.

Accordingly, we adopt that analysis and conclude the district court did not err in

denying Hernandez-Velasco’s motion to withdraw his guilty plea.

      For those reasons set out above, this court exercises jurisdiction pursuant to

28 U.S.C. § 1291 and affirms.

                                          ENTERED FOR THE COURT

                                          Michael R. Murphy
                                          Circuit Judge




      1
        Given that Hernandez-Velasco’s removal order was entered well before the
regulations examined in Pereira v. Sessions, 138 S. Ct. 2105 (2018), came into
existence, it is unnecessary to examine how, or if, the decision in Pereira would
affect this analysis. Accordingly, this court offers no opinion on that question.

                                         -2-